Title: To Alexander Hamilton from Henry E. Lutterloh, [9 September 1792]
From: Lutterloh, Henry E.
To: Hamilton, Alexander



Sir,
[New Bern, North Carolina, September 9, 1792]

Your favour of the 4th July a c, I had the honour to receive by the last post. Tho’ you did not mention, that I should sent on any Plan to a General Lottery, yet I take the Liberty to in-close one. And as in all the Old Governments, Minister raise annually a certain Revenues by Lottery; I take the Liberty to annext Two Plans, the one for 3 Classes, and the Other for one Class only. The first is done to make the purchase of the Tickets easy and to give Time for Selling them. An Office, of Such an Establishment will cost Nothing, be Usefull, and produce a Surplus. People in the North like That Game.
I obtained from our General Assamble an Act to raise by Way of a Lottery for 5 Years annualy, 6000 Dollr, Two years of which are now elapsed, and I have only been able to Draw last 24 of august the first Class, and which I was obliged to draw to show them the Nature of a Lottery, the most part of the Citizen here being intirely Ingnorant thereof. I in-close My Grant of the Governor. Mr Wm B Grove informed Me That he has delivered in his Report, upon My Petition, and is fully persuated that by their next Meeting, I will obtain 740 Dollrs as allowed by the Comitty. Several havy Losses, The disappointment in the drawing of My Lottery, have put Me to a great Want. All our great people here, are in Want of Cash So that I cannot get any help from Them. I would take it as an Exceeding great favour if you would assist me with a Loan in advance upon that Sum of only 3, or, 400 dollor. I would sent directly the order thereupon. I am well persuated it is quite out of the Line, in Your Station, and I do not aske it from You in Office But as an old Campain Freind, who is able to help me, in my present delemma. You See My Situation requires help, to carry The Grant of this Govermt into Execution. Therefore I beg you will take it into Consideration and Sent me a draft for it on any of your Collectors. Such an assistance will greatly help me &c. I have the honour to be with the Greatest Respect
Sir   Your Most obedient Sert
H E Lutterloh

The Honorble
Allexdr Hamilton Esqr
New Bern
Septbr 9th 1792

I am Mooved to here
